Citation Nr: 1342437	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-18 530	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a respiratory disorder, to include bronchitis.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4. Entitlement to service connection for a disorder of the jaw.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied entitlement to service connection for hearing loss, acute chronic bronchitis, PTSD, and a disorder of the jaw.  

In January 2012, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  The transcript is of record.  The Board notes that at the hearing the Veterans Law Judge clarified that the only issues on appeal, before the Board, were the 4 issues listed on the first page.  It was noted that the Veteran had filed a notice of disagreement with the denial of service connection for tinnitus, but did not indicate in his substantive appeal (VA Form 9) that he wished to continue his appeal of that issue.  

Although the Veteran filed a claim for service connection for PTSD, the record reflects that he has been treated for a variously diagnosed psychiatric disorder, to include PTSD, depression, and anxiety disorder.  In light of the Clemons case, the Board also finds that the claim for service connection for PTSD, should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page, encompassing all psychiatric disorders.  

With regard to the Veteran's claim for service connection for bronchitis, the Board notes that in January 2012, the Veteran testified that his bronchitis was characterized by wheezing and coughing.  The Court has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, supra.  The Board finds that the claim is more appropriately characterized as reflected above.

The claims for service connection for bilateral hearing loss, respiratory disorder, to include bronchitis, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative  evidence of record preponderates against a finding that the Veteran has a jaw disorder that may be related to a period of active service. 


CONCLUSION OF LAW

A jaw disorder was not incurred in or aggravated by a period of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2009 and December 2009, that fully addressed the notice elements in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in these letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the V.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a jaw disorder that may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for a jaw disorder, there is no competent medical evidence of a current jaw disability, and the Veteran has basically testified that his jaw did not bother him, but that now and then it clicks, and that someday he would have serious problems and TMJ.  Further, the Board finds insufficient evidence of an event, disease, or injury in service upon which a VA examiner's opinion could be based to establish an etiology related to service to support this claim.  The Veteran's own assertions as to a relationship between the claimed disorder and service, as discussed infra, have been insufficiently specific, have been unsupported by corroborating evidence, and have herein been found to be outweighed by the absence of documented complaints or prior assertions of claimed disability, despite ample opportunity for the Veteran to provide support or greater specifics to support his assertions.

Additionally, in January 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the January 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding the onset and nature of the Veteran's reported jaw disorder, to include whether there were any outstanding medical records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records, and for reasons set forth above, a VA examination is not warranted.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

The Veteran contends that during service his left jaw started hurting while he was stationed at a Marine Corps base in El Toro in Santa Ana, California.  He testified that because he was a hospital corpsman he was seen in the dental department and was told by a Naval dentist that he was cutting a wisdom tooth.  The dentist reportedly advised surgery, and the Veteran responded that he had a click noise when he moved his jaw, but the dentist indicated that the problem was a wisdom tooth that needed surgery.  The Veteran claimed that after the surgery , when he had the stitches taken out, he advised that still had the clicking, but the dentist reportedly told him not to worry about it and that his problem had been fixed.  The Veteran claimed he was misdiagnosed.  He also claimed that he could still eat and talk and his jaw did not bother him, but that now and then it clicks.  He claimed that someday he was going to have serious problems and TMJ.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 111 , 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Service treatment records (STRs) show no complaint of, treatment for, or finding of any jaw disorder.  Dental records show that in January 1963, while stationed at USMCAS, El Toro, California, the Veteran underwent operculectomy on tooth #32, had a tiny flap removed, and sutures were placed.  

The Veteran essentially contends that he has a jaw disorder related to service.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, supra.  In this case, however, the competent medical evidence of record, does not show that he has any current jaw disorder.  He even testified that his jaw did not bother him and that someday he was going to have "serious problems and TMJ".  The Board notes that until a jaw disorder or persistent or recurrent symptoms of a jaw disability is shown, the fact of whether the Veteran had jaw symptoms in service is not relevant.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for a jaw disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for a jaw disorder is denied.


REMAND

The Veteran contends that he has bilateral hearing loss, bronchitis, and a psychiatric disorder, to include PTSD, that are all related to his active Naval service.  

1. Bilateral Hearing Loss

The Veteran testified that he has had hearing loss since he fired 30-06 rifles in service, and that he did not have any hearing protection in service.  He testified that when he was at his primary duty station in service, he complained about not being able to hear well.  He indicated that because he was a hospital corpsman in service, they treated each other informally, and that he was told, during service, that he had hearing loss but there was nothing he could do about.  

Service treatment records (STRs) show no report or finding of hearing loss, and whispered voice testing at separation revealed findings of 15/15.  Although STRs are negative in this regard, the Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  In-service complaints of, or treatment for, hearing loss is not required in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

VA audiological testing conducted in December 2009, confirms that the Veteran does have left ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  He has reported being exposed to excessive noise from firing a 30-60 rifle during boot camp, and experiencing hearing loss after that exposure.  Such lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to report that he was exposed to noise in service and that he had hearing loss since then.  

What is missing from this case is competent medical evidence linking the Veteran's current bilateral hearing loss disability his reported exposure to excessive noise in service.  At the VA examination in December 2009, the examiner indicated that it could not be determined without resorting to speculation if the Veteran's current hearing loss began during service, noting that the STRs documented whispered speech hearing test results, which the examiner noted were known to be unreliable because they were insensitive to high frequency loss.  

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

After reviewing the December 2009 VA examination report, the Board concludes that such examination/opinion is inadequate for rating purposes, and another is warranted.  In that regard, the Board notes that on the examination report it was noted that the Veteran used hearing protection in service, as well as when he was using fire arms for recreational purposes.  The Veteran testified he did not use hearing protection, and so this should be clarified.  Further, the VA examiner pinned the inability to render a decision on the fact that the method of hearing testing at separation was unreliable, but did not comment on the Veteran's competent assertions as to his noise exposure in service and his hearing loss since service.  Thus, the Board finds that matter should be remanded in order to obtain a current VA examination and supplemental opinion.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to rifle fire in service) and on the presence of symptoms (hearing loss), and should again be asked to render an opinion, with supporting rationale, as to whether his bilateral hearing loss may be related to noise exposure in service.

2. Bronchitis

The Veteran contends that he was treated for bronchitis in service, and that since then he continues to have bouts of bronchitis almost every year, lasting from one to two weeks.  He contends that the bronchitis in service resulted from being in a gas chamber in boot camp and having to breath tear gas, which caused him to wheeze.  He contends he was put in the hospital for four days after that for treatment for his bronchitis.  He claims he was treated for a private physician, Dr. Farmer, in 1970, but that those records are not available.  

STRs show that in January 1962, the Veteran was hospitalized for four days for treatment for acute bronchitis.  His service separation examination was negative for any report or finding of bronchitis.  Further, there is no post-service medical evidence of record showing any treatment for, or diagnosis of, bronchitis.  The reason for this is apparently, as the Veteran has testified, when he gets the symptoms of bronchitis, including coughing and wheezing, he does not seek medical treatment because of his medical background he knows what to take for medication.  He reported he treated these episodes symptomatically and that they lasted for a week or two and then went away.  Review of the record does, however, show that in April 2001, the Veteran was noted to have intermittent wheezing and chronic cigarette abuse.  

The Board acknowledges the Veteran's competency to report on his respiratory symptoms during and after service, however, there is no competent medical evidence of record which confirms whether the Veteran's has current bronchitis or bronchial disability that may be related to service.  In this regard, the Board notes the Veteran has not yet been afforded a VA examination in conjunction with his claim., and finds that the Veteran minimally meets the criteria for a medical examination under the VCAA and that the evidentiary record does not contain sufficient medical evidence to make a decision on his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a remand for a VA examination and opinion is necessary in this matter. 

3. Acquired Psychiatric Disorder, to include PTSD

The Veteran essentially contends that he developed PTSD as a result of a traumatic experience during his active service, and that he experienced related symptoms since then, including problems with sleep.  He contends that in the Summer of 1962 while stationed in Atsugi, Japan, he was working as a hospital corpsman, or medic, in the emergency room at the base hospital on the Navy side of a Marine Corps base, and he was involved in preparing for transfer the body of a pilot, who ejected from his plane and was killed.  He testified he was assigned to Marine Air Group 11, Marine Air Base Squadron 11 at that time.  He claimed he witnessed others mistreat the body, and also that he remembered the look on the pilot's face, like he saw his death coming.  He testified that after this incident, he had nightmares where he rolled the pilot's body over and saw his own face.  He testified that he had not been diagnosed with PTSD, and was prescribed Ambien by a VA doctor.  

The Veteran's service personnel records show that in during the Summer of 1962 he was assigned to 1st MAW, AirFMFPac.  To date, however, verification of the Veteran's reported stressor has not been undertaken.  In this regard, the Board notes that, in a September 2009 memorandum, the RO formally found that there was a lack of information needed to verify that the Veteran experienced an in-service stressful event.  The RO indicated it was unable to send a request for verification to the JSRRC and/or the information provided was insufficient to allow for any meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The RO also reported that all efforts to obtain the necessary information had been exhausted such that further attempts would be futile.  The RO basically concluded that, to date, no information had been received from the Veteran that would assist in the verification of his PTSD stressors.  

The Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In this case, the Veteran has provided the approximate date and location of his reported stressor, and his service records reveal his unit of assignment at that time.  Moreover, the Board finds that the stressor described by the Veteran could be verifiable insofar as the death of a pilot ejecting from a plane may be a documented event.  Regardless of whether this event is verifiable, efforts to corroborate his reported in-service stressor should be undertaken before the Board renders a decision in this case.  

Regardless of whether the Veteran's in-service stressors can be verified, because he provided competent reports of continuity of psychiatric symptomatology since service and because VA treatment records have shown current diagnoses of PTSD, depression, and anxiety disorder, the Board finds that an examination assessing whether he has a current psychiatric disorder that is related to service is necessary.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, supra.  

The Board also notes that with regard to all of the issues on appeal, the Veteran has reported he received treatment at the VAMC in Slidell, Louisiana.  While mental health records, dated from July 2008 through June 2011, from the Slidell CBOC, were associated with the claims folder, it is unclear whether an attempt was made to procure any additional pertinent VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, an attempt to obtain all pertinent VA treatment records should be made. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any recent VA and/or private treatment for his hearing loss, bronchitis, and psychiatric disorder, to include PTSD.  Attempt to obtain pertinent records from any named treatment sources, and associate such records with the Virtual VA efolder, or, if not available, with the claims folder.  This should specifically include obtaining updated VA treatment records.  Negative replies should be requested.

2. Request that JSRRC, and/or any other indicated agency provide any available information that might corroborate the Veteran's alleged in-service stressor (as set forth above) involving seeing the body of a pilot that had been killed while ejecting.  In requesting this information, the JSRRC and/or any other indicated agency should be provided with a copy of this remand and copies of the Veteran's available service personnel records, , as well as copies of his statements regarding his in-service stressors.

3. Schedule the Veteran for a VA examination and supplemental opinion regarding is claim for service connection for hearing loss.  Request that the examiner review the claims folder, and specifically note that such review has been accomplished.  

a. The examiner must obtain information from the Veteran regarding any noise exposure before, during, and after service, and whether he used hearing protection.  The examiner should be advised as to the Veteran's competency to report lay-observable events (i.e., exposure to noise) and to report on the presence of symptoms (i.e., hearing loss).

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current hearing loss had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's hearing loss he experienced during and since service.

c. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

4. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current bronchial disorder, to include bronchitis.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should review the Veteran's in-service treatment for bronchitis, and determine whether these in-service symptoms represented the onset of any current disability; or whether they were acute and transitory events. 

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current bronchial disorder or bronchitis is causally related to the Veteran's active service, or whether such a relationship is unlikely.  In offering any opinion, the examiner must acknowledge/discuss the Veteran's competent lay evidence regarding symptoms he experienced since service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

5. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorder.  The claims folder must be made available to the examiner for review and the examiner should note such review was accomplished. 

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current acquired psychiatric disorder, to include PTSD, had an onset in or is causally related to the Veteran's active service; or whether such a causation or relationship is unlikely.  If PTSD is diagnosed, and the Veteran's reported stressor involving the body of a pilot being mistreated, the examiner should state whether PTSD is the result of the confirmed stressor and, if so, whether the confirmed stressor is(are) adequate to support the diagnosis.

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's symptoms he has experienced since service. 

6. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


